Dillon, J.
i. pap.tN33RSIIIP: admission. The defendant makes but one question: "Was the plaintiff entitled to recover upon the introduction of the note, without further proof of the exist-7 A ence 0f the partnership ?
The law is well settled, that the making of a note payable to a firm or to a corporation, is a written admission of the existence of such a firm or corporation, and proof aliunde of the copartnership or corporation is not required in order to make out a prima facie case for recovery on the instrument. Whether the admission is conclusive is a question not before us. Gordon v. Janney & Co., Morris (Iowa), 182, 183; Ang. & Ames on Corp., § 635, and authorities there cited.
*267It may be true, as alleged in tbe answer, tbat “Thomas & Grriener” were not general coparlners. Yet the note is an admission that witb respect to it they sustained to each other this relation.
Affirmed.